Citation Nr: 1222458	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for defective hearing of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and son

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The Veteran had active service from March 1967 to December 1970 and from December 1990 to July 1991.  The Veteran also had periods of active and inactive duty training in the Air Force Reserves from 1974 to 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in August 2011.  The Board remanded the appeal for additional development in November 2011.  

In February 2012, the RO granted service connection for defective hearing of the right ear and assigned a noncompensable evaluation, effective June 9, 2006.  The Veteran and his representative were notified of this determination and have not challenged either the rating assigned or the effective of the award.  As such, this issue will not be addressed in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for a right elbow disability and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability that is related to service.  

2.  Resolving all reasonable doubt in the Veteran's favor, his chronic lymphocytic leukemia is related to exposure to herbicides coincident with his service in Thailand.  

3.  The Veteran is not shown to have a hearing loss in the left ear for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The Veteran's chronic lymphocytic leukemia was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  Defective hearing of the left ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in November 2011.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection:  In General

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury if it involves a complex medical issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

Because of the Veteran's lengthy association with the Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  

Right Shoulder Disability

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that he injured his right shoulder when he fell from a stand while working on aircraft at Westover Air Force Base in the mid-1970s, and that he has had chronic problems with the shoulder ever since.  

Initially, the Board notes that the Veteran does not claim, nor do the service treatment records (STRs) for his periods of active service from 1967 to 1970 and from December 1990 to July 1991, show an injury or any complaints, treatment, abnormalities or diagnosis for a right shoulder problem.  

The reserve STRs show the Veteran was treated after he fell off a maintenance stand and landed partially on his neck and right elbow in October 1975.  At that time, the Veteran denied hitting his head or loss of consciousness, but reported some numbness in the fingers of his right hand and pain in his right arm, shoulder and the back of his neck.  On examination, there was a small abrasion on the right elbow which was cleaned and dressed.  The Veteran was able to raise his right arm above his head and rotation, pronation and grip strength was good.  

The Veteran was seen in December 1975, for complaints of weakness and numbness in the right arm and pain in the right shoulder when lying on his right side.  On examination, the Veteran had full and painless range of motion in the right shoulder and sensation and motor function was normal.  There was minimal pain in the right wrist on flexion/extension, but no swelling.  The impression was right wrist sprain - tendonitis.  

The reserve STRs reflect no further complaints, treatment, abnormalities or diagnosis for any right shoulder problems.  On an annual reserve service examination in December 1975, the Veteran reported a history of the fall on his right wrist and shoulder in October 1975 (and again on annual examinations in December 1976 and March 1977), but specifically denied any lameness, or painful or trick shoulder or elbow.  In fact, on numerous annual physical examinations for reserve service from July 1978 to 2000, he specifically denied any history of shoulder or elbow problems, and no pertinent abnormalities were noted on any of those examinations.  

A Federal Employee's Notice of Traumatic Injury Report and Claim for Continuation of Pay/Compensation report, dated in February 1994, shows that the Veteran slipped on ice and fell on his left hip while walking between a hanger and the fuel truck repair shop on February 22, 1994.  The Veteran reported that he felt some pain in his right shoulder when he tried to break his fall, but did not require or seek any medical attention.  The Board notes that the Veteran's reserve service records reflect that he was not on active or inactive duty at the time of the fall.  

The Veteran was examined by VA for his right shoulder disability twice during the pendency of this appeal, in January 2007 and December 2011.  Except for the Veteran's reported pain, the examinations failed to reveal any evidence of a current disability.  X-ray studies on both occasions were within normal limits and showed no evidence of arthritis or any other residual disability.  On the latter examination in 2011, the Board notes that although the examiner indicated that the Veteran was diagnosed with rotator cuff tear sometime in the 1970's, this appears to have been based on the Veteran's self report as there was no evidence of any such diagnosis or pertinent abnormalities in the STRs or any other evidence of record.  Further, the Veteran has never repeated that assertion or provided any additional medical records to support that history.  

While the Board acknowledges that the Veteran had some right shoulder pain after a fall in 1975, the STRs show that his injury resolved without residual disability as evidence by the absence of any subsequent treatment.  

Service connection requires evidence of a current disability that is shown to be incurred in service, or proximately due to, aggravated by, or the result of a service-connected condition.  In addition, the Court has held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, the greater weight of the evidence does not show a right shoulder disability at present.  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's current right shoulder complaints may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, while the Veteran may believe that he has a right shoulder disability that is related to service, he has not provided any competent evidence to substantiate that claim.  As there is no objective or competent medical evidence of a right shoulder disability in service or at present, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Chronic Lymphocytic Leukemia

The Veteran contends that his chronic lymphocytic leukemia (CLL) was caused by exposure to herbicides in service.  The Veteran asserts that herbicides were sprayed around the perimeter at U-Tapao airbase, Thailand, where he was stationed during his first period of service, that he had to walk through those areas to go to and from work and that he sometimes had to stand in the same areas when testing aircraft.  He also reports that he worked on aircraft that sprayed herbicides in Vietnam when he was stationed at Westover Air Force Base from 1974 to 1975.  

Concerning the Veteran's claim based on herbicide exposure in Thailand, the VA Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1MR, IV.ii.2.C.10.q.  Specifically, veterans who served on certain military installations in Thailand during the Vietnam era, including U-Tapao AB, and whose work assignments or other duties required them to be in and around the perimeter areas of the airbases are presumed to have been exposed to herbicides.  

The Board finds that the Veteran's report concerning his routine exposure to the perimeter areas of his airbase in Thailand are reasonable and consistent with his duty assignment as a jet aircraft repairman.  Therefore, the Board finds that it is at least as likely as not that he was exposed to herbicides in service.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for the Veteran's CLL.  

Defective Hearing

The Veteran contends that he has a hearing loss in the left ear which he believes is related to exposure to acoustic trauma from working around jet aircraft in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011); see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, there is no competent evidence of hearing loss in the left ear for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA twice during the pendency of this appeal and the diagnostic findings from the audiological examinations in February 2007 and December 2011, failed to show a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

Although the VA examiners indicated that the Veteran had some hearing loss in the left ear, the audiological findings on the two VA examinations did not show an auditory threshold greater than 25 decibels at any of the relevant frequencies or a speech recognition score less than 94 decibels in the left ear.  Thus, the findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in the left ear at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for chronic lymphocytic leukemia is granted.  

Service connection for defective hearing of the left ear is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development of the claims of service connection for bursitis of the right elbow and a skin disorder, must be accomplished prior to further consideration of the Veteran's appeal.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that his multiple squamous cell carcinomas were due to sun exposure while serving in the Philippines and Thailand during his first period of active service, and that his bursitis of the right elbow was due to an injury from a fall during reserve service in 1975.  

The STRs show that the Veteran fell and hit his right elbow while on reserve service in October 1975.  Other than a laceration on the elbow, no pertinent abnormalities were noted.  The STRs showed no further complaints, treatment or abnormalities for any right elbow problems during his nearly three decades of subsequent active and inactive duty training.  In fact, the Veteran specifically denied any history of elbow problems on all subsequent annual reserve service examinations.  As to a skin disorder, the STRs for the Veteran's active and reserve service were completely silent for any complaints, treatment, abnormalities or diagnosis for any skin problem associated with sun exposure.  

As to the claim for bursitis, the issue was remanded in November 2011, in part, to obtain a medical opinion as to whether the Veteran's bursitis, first diagnosed on VA examination in February 2007, was related to service.  Although the Veteran was afforded a VA joint examination in December 2011, the examiner did not provide any findings or opinion concerning the right elbow.  

Similarly, while the Veteran was afforded a VA skin examination in December 2011, the examiner's opinion in an addendum report in March 2012 does not provide a clear and unambiguous assessment as to the etiology of the Veteran's skin disorder.  Specifically, the examiner noted that the Veteran had squamous cell carcinomas surgically removed from his left shoulder and right ear canal in 2008 and 2011, respectively, and opined that the carcinomas were proximately due to or the likely result of his service-connected condition.  The examiner then stated that the likely etiology of the Veteran's skin cancers was the "cumulative exposure to sunlight without appropriate sun screening."  The Board finds that the VA examiner's assessment that the Veteran's skin cancers were the cumulative effect of sun exposure does not provide the degree of medical certainty necessary to resolve the issue.  As such, another VA examination is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the etiology and onset of any identified right elbow disability or skin disorder, including the post-excision of squamous cell carcinomas of the right ear canal and left shoulder.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  

As to a skin disorder, the examiner should, if feasible, express an opinion as to whether it is at least as likely as not that any identified skin disorder, including any squamous cell carcinomas were manifested in or otherwise related to the Veteran's reported sun exposure in Thailand and the Philippines during his first period of active service.  

As to the right elbow, the examiner should provide an opinion as to whether it is at least as likely as not that any identified right elbow disability, including bursitis is related to an event, injury or disease in service.  

A complete rationale must be provided for all findings and conclusions.  If the examiner is unable to answer the above inquiries, an explanation must be provided identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.  See Jones v. Shinseki, at 389.  (The AOJ should ensure that any additional evidentiary development suggested by the examiners be undertaken so that definitive opinions can be obtained.)  

3.  After the requested development has been completed, the AMC should readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


